Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0376. RELONZO PHILLIPS v. DEKALB COUNTY ASSISTANT
    PUBLIC DEFENDERS et al.

          Plaintiff Relonzo Phillips filed this civil action while incarcerated in the
DeKalb County jail.1 After the trial court dismissed his complaint, Phillips filed a
direct appeal to the Supreme Court, which transferred the case to this Court. We lack
jurisdiction.
      Under the Prison Litigation Reform Act of 1996 (“PLRA”), an appeal in a civil
action filed by a prisoner must be initiated by filing an application for discretionary
review.     See OCGA § 42-12-8, cross-referencing OCGA § 5-6-35; Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). A “prisoner” for purposes of the
PLRA “means a person 17 years of age or older who has been convicted of a crime
and is presently incarcerated or is being held in custody awaiting trial or sentencing.”2
OCGA § 42-12-3 (4). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Because Phillips was incarcerated when he filed this civil action,
his failure to comply with the discretionary review procedure deprives us of




      1
        Phillips’s complaint listed the address of the DeKalb County jail as his
“current” address.
      2
          The record contains no indication that Phillips is under the age of 17.
jurisdiction over this direct appeal, which is hereby DISMISSED. See Jones, 267 Ga.
at 490-491.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/17/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.